Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court as follows:
The findings of fact of the judgment appealed from are accepted.
The abandonment of the wife by the husband or of the husband by the wife, for a longer period of time than one year, is one of the grounds for divorce, according to article 164 of the new Civil Code.
The explicit and conclusive statements made by the defendant, Ana Marrero, in the proceedings to secure a conciliation with her husband, Ceferino Huertas, regarding the truth of the facts alleged by the latter as grounds for the divorce suit, together with the testimony of the three witnesses who have testified in this case, and which indirectly confirm said facts, constitute sufficient evidence of the abandonment of the husband, Ceferino Huertas, by his wife, Ana Marrero, for a longer period of time than is required by the new Civil Code, and therefore the divorce should be granted, this declaration not necessarily implying the decision of other issues, not duly proposed and discussed herein.
*423In view of the legal provisions cited and others of general application, we adjudge that we should reverse and do' reverse the judgment appealed from, and sustain the action for divorce instituted by Ceferino Huertas against his wife, Ana Marrero, and accordingly, the marriage bond hitherto existing between the parties is hereby dissolved, with all the proper legal effects; the costs in the trial court to he taxed against the defendant, Ana Marrero, and the costs of this appeal being left without special imposition.
Justices Hernández, Sulzbacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case-